Citation Nr: 0122700	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  01-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to additional compensation for J., as the 
first spouse of the veteran, for the period after the last 
day of the month in which his divorce from her was finalized.

2.  Entitlement to additional compensation for G., as the 
current spouse of the veteran.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel
INTRODUCTION

The veteran had active service from February 1968 to March 
1970.

This appeal arises from a decision from the Department of 
Veterans Affairs (VA) Washington, DC Regional Office (RO). 

The Board additionally notes that a hearing was scheduled in 
Washington, D.C., before a Member of the Board in September 
2001 pursuant to the veteran's request on the June 2001 
substantive appeal.  The veteran failed to report for this 
hearing.  Consistent with the July 2001 hearing notice letter 
to the veteran, as he failed to appear for the Board hearing, 
and a request for a postponement has not been received, this 
case is being processed as though the hearing request has 
been withdrawn.  See 38 C.F.R. § 20.702.

The Board notes that the veteran in October 2000 has 
requested a waiver of overpayment.  The RO has not developed 
this issue.  This issue is not inextricably intertwined with 
the current appeal.  As no action has been taken, it is 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has been in receipt of a 50 percent 
disability compensation rate since March 1970.

3.  In January 1971, the veteran submitted to the RO a 
Declaration of Marital Status and a marriage certificate, 
wherein it was noted that the veteran was married to J. as of 
May 1970.

4.  In award letters from the VA in August 1983 and May 1986, 
the veteran was informed that he must report any change in 
the number or status of his dependents. 

5.  In July 1999, the veteran reported G. as his current 
spouse.  

6.  In April 2000, the veteran was sent letters requesting 
information regarding his prior divorce(s) and G.'s prior 
divorce(s).  In June 2000, the veteran was again requested to 
submit information regarding his divorce from J.  No such 
evidence was received.

7.  In June 2000, the veteran reported that he divorced from 
J. in 1988 and married G. in January 1989.  A marriage 
certificate submitted at that time includes that G. had been 
married previously.  Specific divorce information of J. from 
the veteran has not been received, nor has divorce evidence 
from G been received concerning her prior marriages.


CONCLUSIONS OF LAW

1.  Entitlement to additional compensation for J., as the 
first spouse of the veteran, for the period after the last 
day of the month in which his divorce from her was finalized, 
is not warranted under the law.  38 U.S.C.A. §§ 103, 1115, 
5103A, 5110, 5111 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.1(j), 3.4(b)(2), 3.31, 3.50, 3.204, 3.205, 3.206, 3.400, 
3.401 (2000).

2.  Entitlement to additional compensation for G. as the 
current spouse of the veteran, is not warranted under the 
law.  38 U.S.C.A. §§ 103, 1115, 5103A, 5110, 5111 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.1(j), 3.4(b)(2), 3.31, 3.50, 
3.204, 3.205, 3.206, 3.400, 3.401 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By rating action of October 1970, service connection was 
granted for a gunshot wound of the left leg with a tender 
scar, rated at 50 percent, effective March 1970.

In July 1971, the veteran submitted a Declaration of Marital 
Status along with a marriage certificate for himself and J., 
indicating they had been married in May 1970.  J. had been 
previously married once.  In March 1972, a divorce 
certificate for J. from a prior marriage was submitted.    

In May 1983, the veteran submitted a Declaration of Marital 
Status indicating his spouse to be J. 

Sent to the veteran in August 1983 was an award letter 
regarding his compensation and indicating that included was 
additional benefits for a spouse.  It was noted to the 
veteran that any change in the number or status of his 
dependents must be reported promptly to the VA.

In May 1986, an award letter was sent to the veteran 
regarding his compensation and indicating that included was 
additional benefits for a spouse.  It was noted that any 
change in the number or status of his dependents must be 
reported promptly to the VA.

In response to a Social Security number request by the RO, in 
September 1991, the veteran listed J. as his spouse and 
reported that the Social Security number was on file.

In July 1999, the RO sent the veteran a letter requesting his 
spouse's Social Security number, date of birth, and name.  In 
response in July 1999, the veteran reported G. as his spouse.

In April 2000, the RO sent the veteran a letter requesting 
information regarding when his previous marriage(s) ended and 
when his current spouse's previous marriage(s) ended.

In a June 2000 declaration of status of dependents, the 
veteran reported that he had divorced from J. in 1988 and was 
currently married to G.  He reported that he and J. were 
separated and in December her mother reported to the veteran 
that J. had divorced him.  Included was a marriage 
certificate for the veteran and G. indicated they were 
married in January 1989.  It was noted that this was the 
second marriage for G. and the first marriage for the 
veteran.

In June 2000, the RO sent the veteran a letter indicating 
that he should submit a divorce decree for his divorce from 
J.

In a statement in October 2000, the veteran reported that he 
and J. had been legally married and he was unaware of any 
obligations or responsibilities in this regard.

The RO has terminated the additional compensation to the 
veteran based on having a spouse in a valid marriage for VA 
purposes.

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issues currently on appeal.  Thus, no further assistance 
to the veteran is required to comply with the duty to assist 
him.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  In this 
regard treatment records have been obtained, there has been 
notice as to information needed, and there has been a 
decision and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the veteran that the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.

A veteran may be entitled to additional compensation for a 
spouse if the veteran has a service connected disability 
rated at 30 percent or more.  38 C.F.R. § 3.4 (b)(2) (2000).  
There must be sufficient evidence of proof of valid marriage, 
including proof of dissolution of prior marriage.  38 C.F.R. 
§§ 3.204, 3.205, 3.206 (2000).  A valid marriage is 
established by the submission of one of the following: (1) a 
"[c]opy of the public record of marriage . . . containing 
sufficient data to identify the parties, the date and place 
of the marriage, and the number of prior marriages by either 
party if shown on the official record; . . ." (2) an official 
report from a service department as to a marriage that 
occurred during service; (3) an affidavit of the officiating 
clergyman or magistrate, (4) the original certificate of 
marriage if VA is satisfied it is genuine; (5) affidavits of 
two eyewitnesses to the ceremony, (6) specified proof of a 
common law marriage, (7) any other secondary evidence which 
reasonably supports a belief by the adjudicating activity 
that a valid marriage actually occurred, as well as proof of 
termination of any prior marriage, including by proof of 
death, a certified copy or a certified abstract of a final 
decree of divorce or annulment specifically reciting the 
effects of the decree.  38 C.F.R. § 3.205.  

A spouse is defined as a person of the opposite sex whose 
marriage to the veteran is valid under the law of the place 
where the parities resided at the time of the marriage, or 
the law of the place where the parties resided when the right 
to befits accrued.  38 C.F.R. §§ 3.1(j), 3.50.

Additionally, the effective date of an award of additional 
compensation for dependents is the date of receipt of the 
claim for such benefits.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Specifically, the applicable law and regulations 
provide that the effective date of an award of additional 
compensation for a dependent shall be the latest of the 
following dates: (1) Date of claim: This term means the 
following, listed in their order of applicability: (i) Date 
of veteran's marriage, or birth of his or her child, or, 
adoption of a child, if the evidence of the event is received 
within 1 year of the event; otherwise (ii) Date notice is 
received of the dependent's existence, if evidence is 
received within 1 year of the VA request. (2) Date dependency 
arises. (3) Effective date of the qualifying disability 
rating provided evidence of dependency is received within 1 
year of notification of such rating action. (4) Date of 
commencement of veteran's award.  38 U.S.C.A. § 5110(f), (n); 
38 C.F.R. § 3.401(b). 

Pursuant to provisions of law governing the initiation of 
payment of benefit awards, the payment of the veteran's 
increased compensation shall commence on the first day of the 
calendar month immediately succeeding the month in which the 
award became effective.  38 U.S.C.A. § 5111.

The effective date of a reduction of discontinuance of 
additional compensation for a spouse will be, in pertinent 
part, where a deemed valid marriage is terminated by divorce, 
shall be the last day of the month in which such marriage 
divorce occurs.  38 U.S.C.A. § 5112.

A.  Entitlement to additional compensation for J., as the 
first spouse of the veteran, for the period after the last 
day of the month in which his divorce from her was finalized.

In this case, J. appears to no longer be married to the 
veteran as the veteran has reported that he is currently 
married to G. and he has a marriage certificate regarding his 
marriage to G.  He reported in June 2000 that he was divorced 
from J. in 1988.  A veteran is not entitled to additional 
compensation for a former spouse after the date of divorce 
from the veteran and the claim is this regard is denied.  
There is, therefore, no legal basis in continuing an award of 
additional compensation for a spouse where such divorce has 
occurred.

B.  Entitlement to additional compensation for G.
as the current spouse of the veteran.

The veteran has not submitted requested information including 
divorce decrees from himself and G., his claimed current 
spouse, as such, there is no showing of a valid marriage for 
VA purposes.  Therefore, entitlement for additional 
compensation for G. as the current spouse of the veteran is 
denied, as there is no evidence regarding their legal 
standing to be married as there is no evidence of any prior 
divorces and previous marriages have been reported for both 
the veteran and G.  It is additionally noted that even if 
there was evidence of a legal marriage, any additional 
compensation for G. as the current spouse of the veteran 
would not be effective until receipt of notice of their 
marriage in July 1999.  


ORDER

Entitlement to additional compensation for J., as the first 
spouse of the veteran, for the period after the last day of 
the month in which his divorce from her was finalized is 
denied.

Entitlement to additional compensation for G. as the current 
spouse of the veteran is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

